
	

114 HR 1977 IH: Clean Ocean and Safe Tourism Anti-Drilling Act
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1977
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2015
			Mr. Pallone (for himself, Mr. Connolly, Mrs. Watson Coleman, Mr. Sires, Mr. Pascrell, Mr. McGovern, Mr. Scott of Virginia, Mr. Hastings, Mr. Tonko, Mr. Langevin, Ms. DeLauro, Mr. Keating, Ms. Castor of Florida, and Mr. Quigley) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to permanently prohibit the conduct of offshore
			 drilling on the outer Continental Shelf in the Mid-Atlantic, South
			 Atlantic, and North Atlantic planning areas.
	
	
 1.Short titleThis Act may be cited as the Clean Ocean and Safe Tourism Anti-Drilling Act or the COAST Anti-Drilling Act. 2.Prohibition of oil and gas leasing in certain areas of the outer Continental ShelfSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following:
			
 (q)Prohibition of oil and gas leasing in certain areas of the outer Continental ShelfNotwithstanding any other provision of this section or any other law, the Secretary of the Interior shall not issue a lease or any other authorization for the exploration, development, or production of oil, natural gas, or any other mineral in—
 (1)the Mid-Atlantic planning area; (2)the South Atlantic planning area; or
 (3)the North Atlantic planning area..  